Citation Nr: 9902114	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran had active duty from November 1968 to October 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from April 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim of entitlement to 
an increased rating for service-connected post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
and denied claims of entitlement to service connection for 
asthma, kidney disease, glaucoma, a chronic sinus infection 
with headaches and nasal polyps, fibroid tumor of the uterus 
and hysterectomy, and multiple sclerosis.  A timely notice of 
disagreement and substantive appeal were received only with 
regard to the increased rating claim.  Accordingly, the sole 
issue before the Board is the issue of an increased rating 
for PTSD.  See 38 C.F.R. § 20.200 (1998).  In this regard, 
the Board notes that additional evidence pertaining to the 
claim for multiple sclerosis was submitted subsequent to the 
ROs April 1996 decision, and that the multiple sclerosis 
claim was denied by the RO in November 1996, and by the Board 
in February 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans service-connected PTSD is productive of no 
more than definite social and industrial impairment, and no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.





CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, and 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996); and 38 C.F.R. § 4.130, and Diagnostic Code 9411 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans service records indicate that she served in the 
Republic of Vietnam for about ten months as a nurse with the 
27th Surgical Hospital. 

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Since the Board is satisfied that 
all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

By rating decision in July 1995, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
disability rating.  The veteran subsequently filed a claim 
for a higher rating which was denied by the RO in April 1996.  
The veteran has appealed.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In its rating decision of April 1996, the RO 
determined that the veterans psychiatric disorder warranted 
a 30 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411, under the criteria in effect prior to November 7, 
1996.  Under such criteria, a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that 
definite is to be construed as  distinct, unambiguous, 
and moderately large in degree.  It represents a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large. VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, definite.  38 U.S.C.A. § 7104(c).  

The relevant evidence includes VA PTSD examination reports, 
dated in May 1995, January 1996 and June 1997, and VA 
outpatient records, dated between November 1995 and August 
1998. 

Beginning with the May 1995 VA PTSD examination report, this 
report shows that the veteran reported that she had trouble 
sleeping, poor concentration and a depressed mood at times.  
She reported recurrent memories, and occasional nightmares, 
about Vietnam.  She stated that she had previously been on 
Zoloft.  She complained of fleeting suicidal thoughts, and 
frequent thoughts of death in general, with occasional 
thoughts of hopelessness, helplessness and worthlessness.  
She denied hypervigilance or an exaggerated startle response.  
On examination, there was no evidence of delusions or 
psychotic symptoms.  Speech was hoarse, but otherwise normal.  
Recent and remote memory were intact.  Thoughts were 
organized and goal directed.  Insight and judgment were 
intact.  Mood and affect were mildly depressed.  Intellectual 
functioning was termed above average.  The Axis I 
diagnoses were recurrent major depression in partial 
remission, PTSD, and rule out mood disorder due to a general 
medical condition.  The Global Assessment of Functioning 
(GAF) score was 60.  
  
A review of the January 1996 VA PTSD examination report shows 
that the veteran reported mood swings every other day, and 
occasional nightmares and flashbacks.  She also complained of 
feelings of sadness and hopelessness and that she felt 
distant from others.  She stated that she was taking 100 
milligrams of Zoloft per day.  She denied suicidal thoughts 
and psychotic symptoms.  On examination, the veterans affect 
was blunted with a depressed mood.  She denied homicidal or 
suicidal ideation.  She was oriented, and did serial sevens 
well.  Cognitive tests were good, and insight and 
judgment were termed adequate.  Intelligence was determined 
to be above average.  The Axis I diagnoses were PTSD, 
dysthymia, and major depression, recurrent severe.  The GAF 
score was 55.  The examiner stated that the veterans 
psychiatric symptoms had interfered significantly with her 
day to day functioning for some time, to include her social 
history.  

A review of the June 1997 VA PTSD examination report shows 
that the veteran reported nightmares, difficulty sleeping, 
feelings of hopelessness, and tension.  She also reported 
increasing depression and feelings of guilt.  On examination, 
speech was soft and slowed.  Affect was blunted.  Mood was 
euthymic.  She denied homicidal or suicidal ideation.  She 
was oriented and was able to perform serial sevens.  Insight 
and judgment were termed adequate.  Cognitive tests were 
performed well.  Intelligence was described as average.  The 
Axis I diagnoses were PTSD, dysthymia, and major depression, 
recurrent, severe.  The GAF score was 50.  The examiner 
stated that the veterans psychiatric symptoms were 
significant.

A review of the veterans VA outpatient reports, dated 
between November 1995 and October 1997, shows that she has 
received ongoing therapy for her psychiatric symptoms.  In 
general, these reports show that the veteran complained of 
nightmares and depression, as well as feelings of 
hopelessness and worthlessness.  The reports show that she 
has been diagnosed with several physical disorders, including 
multiple sclerosis, and that she often complained of inter-
family relationship problems with her husband and children.  
Reports dated in August and September of 1997 contain GAF 
scores of 60 and 55, respectively.  A September 1997 report 
shows that the veteran stated that she had started a new job.  
An October 1997 report shows that the veteran was alert, 
oriented and cooperative, and that her speech was within 
normal limits.   Mood was neutral to dysphoric.  Thought 
processes were logical.  Her affect was neutral as she spoke 
about Vietnam and the examiner stated that she did not appear 
to experience the negative affect conveyed in her words.  The 
diagnosis was PTSD.  Of particular note, records dated 
between November 1997 and August 1998 indicate that the 
veteran received treatment on about seven occasions.  She 
reported some crying spells and occasional sleep problems.  
She reportedly had resumed taking anti-depressants, with 
notations that she was taking Sertraline (100 mg. po q am) 
and Trazadone (50 mg. p q hs).  Apart from a reference to a 
desire to harm herself the previous fall, these reports 
contain no indications of homicidal or suicidal ideation, 
audio or visual hallucinations, disorientation or a thought 
disorder.  The diagnoses were generally PTSD and recurrent 
major depression.  A February 1998 treatment plan shows 
that the priority of treatment goals were listed as: 1) 
decrease depression, 2) improve sleep difficulties, and 3) 
decrease PTSD symptoms.  The Axis I diagnoses were PTSD and 
depression NOS (not otherwise specified).  The GAF score was 
39.  The GAF score in reports, dated in July and August of 
1998, were both 60.

A review of the veterans written statements, particularly an 
August 1998 letter,  shows that she argues that she has 
severe feelings of hopelessness and that she was suicidal in 
about November 1997.  She further stated that she had a flat 
affect, panic attacks, an unstable mood, memory problems and 
social withdrawal.

After reviewing the totality of the evidence, the Board finds 
that an increased evaluation for the veterans PTSD is not 
warranted based on the criteria in effect prior to November 
7, 1996.  While there is some evidence of the criteria 
required for a 50 percent rating, specifically, evidence that 
the veteran has some difficulty establishing and maintaining 
favorable relationships with people, the Board notes that 38 
C.F.R. § 4.129 states that while "[s]ocial integration is one 
of the best
evidences of mental healthin evaluating impairment resulting 
from the ratable psychiatric disorders, social inadaptability 
is to be evaluated only as it affects industrial 
adaptabilityThe principle of social and industrial 
inadaptability as the
basic criterion for rating disability...contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affects economic adjustments, i.e., which produce 
impairment of earning capacity."  See also 38 C.F.R. § 4.132, 
Note (1) ("[s]ocial impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.").  In this case, notwithstanding the 
veterans reports of suicidal ideation in November 1997, 
there is no significant objective evidence of symptomatology 
such as delusions, hallucinations or homicidal or suicidal 
ideation.  The medical evidence also shows that her 
orientation, speech, thought processes and cognitive 
abilities have consistently been found to be unremarkable.  
There is no objective evidence of impaired memory.  In 
September 1997, the veteran reported that she started a new 
job, and in any event her past employment difficulties appear 
to have been caused by physical disorders, to include 
multiple sclerosis.  She has apparently been married for many 
years, and this marriage is apparently stable.  Based on the 
foregoing, the Board finds that overall, the evidence shows 
that her social and industrial inadaptability is more than 
moderate but less than rather large.  Accordingly, the 
Board concludes that the veterans PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent under DC 9411, as in effect on November 7, 1996, and 
thereafter.  See 38 C.F.R. § 4.7. 

The Board notes here that effective November 7, 1996, the 
regulation governing mental disorders, 38 C.F.R. § 4.132, was 
revised and renumbered as 38 C.F.R. § 4.130.  Under the new 
criteria, the veterans condition is still rated under DC 
9411.  However, the criteria have been changed, and the 
revised regulation provides that a 30 percent evaluation is 
in order where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  61 Fed. Reg. 52,701-702 (1996).  The 
veterans increased rating claim must also be examined under 
the current version of the regulation to see if its 
application results in a evaluation greater than 30 percent.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the RO has duly considered the new 
criteria, and the Board, after reviewing the record under the 
new diagnostic criteria, is also compelled to find that the 
preponderance of the evidence is against a rating in excess 
of the current 30 percent for the veterans PTSD.  There is 
no significant objective evidence of such symptoms as 
irregular speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; 
homicidal ideation; or recent suicidal ideation.  The Board 
notes that while there is some evidence of disturbances of 
flattened affect, motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, these symptoms have not been shown to result 
in reduced reliability and productivity as required for a 50 
percent evaluation.  Significantly, during her most recent 
examinations, the veterans thought processes were found to 
be unremarkable, and she was noted to be oriented, with 
normal speech.  The Board has also noted that the veterans 
GAF scores have ranged between 39 and 60, with the two lowest 
scores being 39 and 50 (which suggest serious symptoms or 
serious difficulty in social, occupational or school 
functioning) (see Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994)).  
However, to the extent these scores indicate that the veteran 
has a serious impairment, the Board notes that they are 
inconsistent with the GAF scores in the 55 to 60 range, which 
reflect only moderate symptoms, as reflected in VA reports 
dated in January 1996, September 1997 and August 1998.  In 
addition, the GAF scores of 39 and 50 are inconsistent with 
the clinical findings in the balance of the medical evidence, 
to include the findings pertaining to the veterans mental 
functioning, speech, judgment, insight, memory and the 
consistent lack of findings of delusional or psychotic 
symptoms.  In summary, the relevant clinical findings are not 
consistent with a rating in excess of 30 percent under the 
rating criteria in effect since November 7, 1996.  Based on 
the foregoing, the Board believes that the impairment 
resulting from the veterans PTSD more closely resembles the 
criteria for a 30 percent rating under the new criteria.

While the veterans PTSD does result in some impairment, the 
preponderance of the evidence is against a finding of more 
than an occasional decrease in work efficiency and more than 
intermittent periods of inability to perform occupational 
tasks due to the veterans PTSD.  Accordingly, a rating in 
excess of 30 percent is not warranted at this time.  In 
reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit favorable action. 

The Board acknowledges that the case file includes records 
which indicate that the veteran has been receiving benefits 
from the Social Security Administration (SSA).  However, the 
Board has determined that this claim may be fully and fairly 
adjudicated without obtaining the veterans SSA records.  A 
review of VA examination reports, dated in May 1995, shows 
that the veteran has been diagnosed with several physical 
disabilities, to include multiple sclerosis, kidney disease 
and asthma.  The veteran reported that she had quit her 
nursing job secondary to fatigue associated with multiple 
sclerosis.  Therefore, there is no indication that the SSAs 
records contain information relevant to the issue at hand.  
Furthermore, the veteran has not identified the SSAs records 
as pertinent to her claim.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

As a final matter, the Board has considered the arguments set 
forth by the veteran and her representative to the effect 
that she received an inadequate VA PTSD examination in June 
1997.  However, the Board declines to remand this claim for 
further development.  In this case, a review of the June 1997 
VA PTSD examination report shows that the veterans medical 
and social histories were elicited, and that her subjective 
complaints were noted.  An examination was performed and 
objective findings were recorded.  In addition, the Board 
notes that the claims file contains two other VA PTSD 
examination reports as well as about three years worth of VA 
outpatient treatment reports.  Accordingly, the Board finds 
that there is no basis to find that the veterans June 1997 
VA PTSD examination was inadequate, or that a remand for a 
new examination is required.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
